DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the amendment filed 01/06/2022 the following occurred: Claim 1 was amended; and Claim 44 was added as new. Claims 1-20 and 44 are presented for examination.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

As per claim 1, the specification as filed does not teach “administering a pharmaceutically effective amount of an anti-cancer drug capable of treating the diagnosed disease state of the patient 

Claims 2-20 depend from and incorporate the specifically rejected claims above including limitations shown as being new matter; therefore, they are rejected here for similar reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claim 1, the limitation including “administering a pharmaceutically effective amount of an anti-cancer drug capable of treating the diagnosed disease state of the patient under examination in accordance with the disease state diagnosed by the evaluative model” is unclear because it is unknown as to what a “pharmaceutically effective amount” of the drug is, how the amount is determined, or how the amount is “in accordance with the disease state diagnosed by the evaluative model”. Further, it is unclear as to how the described amount of anti-cancer drug is administered. How is a pharmaceutically effective amount of anti-cancer drug determined in accordance with the disease sate diagnosed by the evaluative model? How is the drug administered? Claim 44 is rejected for similar reasons. Claim 1 is further rejected because it is directed to a “computer-implemented method”, but it is unclear as to how the broadly claimed computer can administer drugs. 

Claims 2-20 depend from and incorporate the specifically rejected claims above while failing to remedy the limitations shown as indefinite; therefore, they are rejected here for similar reasons. 

Response to Arguments
Applicant’s arguments from the response filed on 10/10/2008 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) “No new matter has been added.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
Please see the 35 U.S.C. 112 rejections above.

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 101 rejections should be withdrawn in view of the amendments because, “As amended, claim 1 now recites "administering a pharmaceutically effective amount of an anti-cancer drug capable of treating the diagnosed disease state of the patient under examination in accordance with the disease state diagnosed by the evaluative model." The MPEP states that claims directed "to effect a particular treatment or prophylaxis for a disease or medical condition" are eligible at Step 2A, Prong Two of the subject matter eligibility analysis…As amended, independent 1 recites a practical application: "administering a pharmaceutically effective amount of an anti-cancer drug capable of treating the diagnosed disease state of the patient under examination in accordance with the disease state diagnosed by the evaluative model." The limitations of claim 1 not only add sufficient detail to how, specifically, proximity scoring is performed, but also recite a technique that improves diagnostic accuracy used to facilitate a specific method of treatment. That limitation, as in claim 2 of Example 43, explicitly integrates the purported judicial exception into a practical application - disease diagnosis and treatment - such that independent claim 1 and its dependent claims 2-20 are patent-eligible under § 101.”
The Examiner agrees that the amendment renders the claim(s) statutory because the “pharmaceutically effective amount of an anti-cancer drug” is “in accordance with the disease state 
The Examiner, however, disagrees with all other arguments on this subject as will be explained below.

In the remarks, Applicant argues in substance that (3) the 35 U.S.C. 101 rejections should be withdrawn in view of the amendments because, “Moreover, Applicant maintains that claim 1 recites further elements that impose a meaningful limitation on the purported abstract idea. First, that the first and second set of analytes are "low abundance proteins at measurement levels below a concentration-based limit of detection," and second that calculation of the proximity scores comprises "normalizing age drift in transition between the disease state and non-disease state and dampening outlier concentrations in the training set of samples." Example 43 of Appendix 1 to the October 2019 Guidance explains that such claims are eligible at Step 2A because they recite additional elements that recite "particular treatment or prophylaxis" and "impose[]a meaningful limit on ... the abstract idea." Examples at 6 (available at consistent with the USPTO' s position of a claim being eligible at Step 2A if it "integrates the recited judicial exception into a practical application of that exception." October 2019 Guidance at 10. According to the October 2019 Guidance, claim limitations that reflect improvement in computer functioning or improvement to another technology or technical field integrate the recited judicial exception into a practical application. Id at 11 ( emphasis added). Moreover, in order to highlight this practical application more clearly, Applicant has amended claim 1 to recite that the diagnosis from the evaluative model is used to treat the patient with an anti-cancer drug. Present Application at ,i [0190].”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 

Example 43 is eligible in the same way as described in argument (2) above, not because “the 
It is argued that “Applicant has amended claim 1 to recite that the diagnosis from the evaluative model is used to treat the patient with an anti-cancer drug. Present Application at ,i [0190].” But paragraph 190 does not support this argument:
Paragraph 190 from the PG Pub: “FIG. 22 depicts an exemplary flow chart for Building Proteomic Noise Suppression Correlation Method. This flow chart describes the steps involved in developing a high performance correlation algorithm for separating two opposing conditions (state “A” and not-state “A”) needed for diagnosis of either a disease state, a condition within a disease state related to severity or to determine the best population suitable for treatment of the disease with a particular drug. State “A” and Not-State “A” could be the presence of a disease and absence of the disease. Alternatively it could be a severe state of the disease and a less severe state of the disease. Also, it could be for scoring a particular drug or treatment modality for efficacy within a group of prospective patients. For cancer, the preferred cytokines with orthogonal functionality would be: pro-inflammatory, anti-inflammatory, Anti-tumor genesis, angiogenesis, and vascularization. Also at least one tumor marker would be appropriate. Age could a different independent variable. We term this variable the meta-variable. Note that age Body Mass index, race, and geographical territory among other independent variables are claimed in referenced patent 
Paragraph 190 from the originally field specification: “The mathematical rules are: 1) The training set model should be populated by 50% not-cancer and 50% cancer to remove model bias. 2) Mathematical manipulations are acceptable for reducing the effect of the physical characteristics of the independent measurement to reduce the effect of extraneous informant noise provided the methods are applied to both the training set model and the blind samples to be tested.”
Neither paragraph 190 provides written description support for the argued amendment. 

In the remarks, Applicant argues in substance that (4) the 35 U.S.C. 101 rejections should be withdrawn in view of the amendments because, “Moreover, it is facially apparent that the claims are directed to an improvement to the technology of disease diagnosis, in particular, by using low abundance proteins and applying novel methods. See Present Application at ,i,i [0065]-[0066], [0172]. Indeed, the specification states that the present invention improves disease diagnosis technology, which suffers from "protein ( or other biomolecule) concentration measurements of samples that are contaminated with factors related to other conditions or drugs (prescribed or not, e.g., alcohol), or that reflect geographic and environmental influences" such that "biological systems exhibit complex nonlinear behaviors that are very difficult to model in a correlation method." Id at ,i [0004]. The present technology is designed to improve disease diagnosis by suppressing proteomics variance and improving the predictive power of biomarker concentration measurements. Id at ,i [0036]-[0037]. As noted in Rapid Litig. Mgmt., a new and improved technique for producing a tangible and useful result falls squarely outside those categories of inventions that are 'directed to' patent-ineligible concepts. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1050 (Fed. Cir. 2016). See MPEP § 2105(a) (finding that improvements to existing technology include the improved process for preserving hepatocytes 
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
There is no disagreement with the arguments concerning that the “present technology is designed to improve disease diagnosis by suppressing proteomics variance and improving the predictive power of biomarker concentration measurements.” But the claimed “disease diagnosis” itself is abstract precisely because it does not involve a sufficient amount of technology to be considered otherwise. The claims point to calculations, computations, derivations, mappings, and diagnosing, which fall under several exceptions (there are no bright lines between the types of exceptions. See, e.g., MPEP 2106.04(I)). 
It is argued that like “Rapid Litig. Mgmt., a new and improved technique for producing a tangible and useful result falls squarely outside those categories of inventions that are 'directed to' patent-ineligible concepts.” But that case involves substantial method steps beyond the abstract concepts described above, those steps including: “(A) subjecting hepatocytes that have been frozen and thawed to density gradient fractionation to separate viable hepatocytes from nonviable hepatocytes, (B) recovering the separated viable hepatocytes, and (C) cryopreserving the recovered viable hepatocytes to thereby form said desired preparation of hepatocytes without requiring a density gradient step after thawing the hepatocytes for the second time, wherein the hepatocytes are not plated between the first and second cryopreservations, and wherein greater than 70% of the hepatocytes of said preparation are viable after the final thaw” and “wherein said preparation comprises a pooled preparation of hepatocytes of multiple sources.” Limitations concerning “suppressing proteomics variance and improving the predictive power of biomarker concentration measurements”, as argued, in no way correlate to the limitations of Rapid Litig. Mgmt.

In the remarks, Applicant argues in substance that (5) the 35 U.S.C. 101 rejections should be 
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
This argument is irrelevant. The previous rejection never stated that any element was “well-understood, routine, and conventional” in accordance with MPEP 2106.05(d). This was explained in the previous rejection. Instead, the Examiner relied upon at least MPEP 2106.05(f). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed in the previous rejection with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).

In the remarks, Applicant argues in substance that (6) the 35 U.S.C. 101 rejections should be withdrawn in view of the amendments because, “Further, when the claims as a whole are considered under Step 2B, Applicant maintains that they are directed to a patent-eligible invention and that the Examiner has not established a prima facie case for an adverse finding under that the claims or the ordered combination of elements, as recited in the claims, are routine and conventional. Indeed, "even if one or more additional elements are well-understood, routine, conventional activity when considered 
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The “noise” argued is with reference to data. These are abstract mathematical concepts, or “analytical approaches”, as argued. They are not additional elements. As argued here, they are “techniques”, and techniques are abstract unless incorporate into a practical application. The claims may be “novel” as argued, but that is a separate consideration to the question of the statutory standing – see response to argument (3). 
Any further arguments with regard to this subject are argued similarly and are hereby responded to similarly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form including also filed case 2016/0034651, art cited in that case, and U.S. Patent Application Publication 2013/0344111 to Roder (see abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SOREY/               Primary Examiner, Art Unit 3626